The Chancellor.
Upon an appeal to the court fot- the correction of errors, from a decree or order of the chancellor, retaining fees to solicitor and counsel are allowed, although the solicitor and counsel may be, and generally are, the same who were engaged in the cause in the court below. (See 13th Rule of C. of Errors.) An appeal from a decree of a vice chancellor to the chancellor, is a new proceeding; as much so as an appeal from a decree or order of the chancellor to the court for the correction of errors. I can see no good reason why a retaining fee should not be allowed in the one case as well as in the other. And I believe it has been the uniform practice of the taxing officers to allow the same on an appeal from a decree of a vice chancellor. The retaining fees were therefore properly allowed in the present case.
The respondents were not entitled to charge the adverse party with the copies of the pleadings and case for the use of counsel; but the item for abbreviating the pleadings and proofs, for the use of counsel on the appeal, was properly allowed. (De Caters v. La Farge, 2 Paige’s Rep. 411.) The charges for copies of the bill, answer, and case, amounting together to the sum of $12,11, must be deducted from the bill as taxed; and neither party is to have costs on this application.